                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JULIA JUNGE and RICHARD JUNGE, on
                                       behalf of themselves and a class of similarly
                                  11                                                       No. C 20-00547 WHA
                                       situated investors,
                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13           v.                                          ORDER RE MOTION TO DISMISS
                                                                                           AMENDED CONSOLIDATED
                                  14                                                       CLASS ACTION COMPLAINT AND
                                       GERON CORPORATION and JOHN A.
                                       SCARLETT,                                           REQUESTS FOR JUDICIAL
                                  15                                                       NOTICE
                                                      Defendants.
                                  16

                                  17

                                  18
                                                                            INTRODUCTION
                                  19
                                            In this securities action, defendants move to dismiss for failure to state a claim on which
                                  20
                                       relief can be granted, and for judicial notice. For the following reasons, defendants’ motions
                                  21
                                       are GRANTED IN PART AND DENIED IN PART.
                                  22
                                                                              STATEMENT
                                  23
                                            The essence of the following long analysis is this: the amended complaint adequately
                                  24
                                       alleges that Geron should have disclosed the bad news when it touted the good and that failure
                                  25
                                       to do so was misleading.
                                  26
                                            The purportedly good news was that more than 50% of those enrolled in IMbark, the
                                  27
                                       imetelstat Phase 2 study, remained alive at 19 months (a metric called “median OS”). Geron
                                  28
                                       CEO Dr. John A. Scarlett announced this good news about median OS on March 19, 2018.
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 2 of 14




                                   1   This 19-month longevity was promising for the myelofibrosis patients, even though Scarlett

                                   2   warned investors that this promising news was tempered by a lack of control arm.

                                   3        The allegedly bad news was that other metrics under study — in particular, SVR, Total

                                   4   Symptom Score (TSS) reduction, and remission — did not look promising. TSS refers to

                                   5   patients’ self-report about the level of debilitating symptoms that myelofibrosis causes, and

                                   6   whether those symptoms improved. Defendants disclosed that imetelstat’s SVR result was, in

                                   7   fact, disappointing. But defendants failed to disclose the bad news about the other two metrics.

                                   8        The most important time to give investors an accurate account of the drug’s promise

                                   9   would have been the March 2018 investor call immediately following defendants’ final

                                  10   analysis of the IMbark data. Instead, Scarlett said the following:

                                  11                [O]utcome measures for efficacy, including spleen volume responses
                                  12                and reductions in Total Symptom Score remain consistent with the
Northern District of California




                                                    prior data reviews; [and] with a median follow-up of approximately
 United States District Court




                                  13                19 months as of the January 2018 data cut, the median overall
                                                    survival has not been reached in either dosing arm . . . .
                                  14
                                                    Janssen will amend the IMbark protocol to establish an extension
                                  15
                                                    phase of the trial to enable patients remaining in the treatment phase
                                  16                to continue to receive imetelstat per investigator discretion . . . .
                                                    Patients will continue to be followed for survival
                                  17

                                  18   (Exh. 16 at 6, emphasis added).

                                  19        “Prior data reviews” refer to defendants’ earlier disclosures. About the co-primary

                                  20   endpoint SVR, defendants had previously revealed, “[T]he spleen volume response rate

                                  21   observed to date was less than that reported in front-line MF patients treated in trials with other

                                  22   drugs.” (All prior front-line studies’ SVR results ranged from 48% to approximately 26.5%.)

                                  23   In fact, defendants publicly cautioned investors about the SVR metric at least seven times

                                  24   before and during the class period. They did so by repeating that SVR seen was less than prior

                                  25   first-line studies, or by referencing the prior data reviews. This sufficiently disclosed the bad

                                  26   news vis-a-vis SVR (Exhs. 9 at 6; 11 at 9, 13; 12 at 23; 16 at 6; 19 at 16; 20 at 8; Amd. Compl.

                                  27   ¶¶ 82, 83, 98, 100, 113, 122).

                                  28
                                                                                       2
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 3 of 14




                                   1            This order turns now to prior data reviews of imetelstat’s effect on patients’ cancer

                                   2   symptoms, i.e. TSS. Geron disclosed, in its 2017 SEC Form 10K (released March 2018), and

                                   3   three more times, that IMbark patients in the study showed “reductions in” TSS. This

                                   4   statement suggested that the drug showed promise. Defendants neglected to mention,

                                   5   however, that the reduction in patients’ symptom scores was much poorer that what was seen

                                   6   in the pilot study, giving the impression of unqualified optimism about TSS (Exhs. 15 at 8; 9 at

                                   7   6; 11 at 13; 12 at 23; 16 at 6; 18 at 10).

                                   8            Turning to remission, in March 2018, with the remission data already final, defendants

                                   9   warned investors that the very positive pilot study results “may not be seen.” To accurately

                                  10   characterize the remission data, Scarlett should have revealed the truth once the data were no

                                  11   longer “interim” (Amd. Compl. ¶¶ 26, 36, 105; Exhs. 9 at 6; 8 at 14–15; 12; 16 at 6, 10–11; 12

                                  12   at 3).
Northern District of California
 United States District Court




                                  13            In summary, in the block quotation above, the company and Scarlett told investors that

                                  14   SVR results disappointed. They referenced early vague-but-positive assessments of TSS; the

                                  15   prior data reviews had not discussed remission results. Defendants did not reveal even the

                                  16   outlines of the true TSS and remission outcomes.

                                  17            Of course, defendants also said Geron and Janssen were redesigning IMbark to study

                                  18   what was looking best, survival (median OS). Defendants never stated, however, that the one-

                                  19   year study extension would focus exclusively on median OS. Had defendants so clarified, the

                                  20   study extension alone might have tipped off investors that imetelstat failed with respect to the

                                  21   other metrics. But defendants stated publicly in their SEC filing in March 2018, for example,

                                  22   that after the study extension defendants would evaluate the data, “including” survival

                                  23   outcomes. In the block quote above, they stated simply that patients would “be followed” for

                                  24   survival. Since investors may have reasonably believed other metrics (including TSS and

                                  25   remission) were still being studied, the study design change alone could not have corrected

                                  26   investors’ potentially inflated expectations of the TSS and remission results (Exh. 15 at 5; see

                                  27   also Exhs. 11 at 16; 16 at 6).

                                  28
                                                                                          3
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 4 of 14




                                   1        Ultimately, the TSS disclosure and remission nondisclosure may have misled investors

                                   2   because the undisclosed news was pretty disappointing: as of September 2018 (the close of the

                                   3   class period) only 10% of IMbark patients showed a SVR reduction of at least 35% volume

                                   4   (compared to prior studies’ results of between 48% and 25.6% volume), only 32% (compared

                                   5   to 77% in the imetelstat pilot study) showed a TSS reduction of at least 50%, zero patients saw

                                   6   complete remission, and one saw partial remission (compared to 23% in the imetelstat pilot

                                   7   study). Geron did not disclose these specifics until September 27, 2018. Shortly thereafter, the

                                   8   bottom fell out for Geron’s stock prices. The complaint adequately alleges that defendants had

                                   9   to give the contours, or perhaps even the specifics, of the unpromising metrics.

                                  10        The reason Geron’s stock price later cratered was that Janssen bailed on the partnership.

                                  11   Although Geron warned investors that Janssen had the right to quit at any time; that median OS

                                  12   climbed higher still (to 23 months by September 2018); and that that imetelstat could (and did)
Northern District of California
 United States District Court




                                  13   go to a Phase 3 study largely on the strength of the survival data, Janssen may have bailed out

                                  14   in part because of the undisclosed discouraging metrics. The complaint sufficiently alleges

                                  15   that the market did not already know that these metrics lacked the expected promise.

                                  16        The complaint does not adequately allege, however, that Geron or Scarlett knew of

                                  17   Janssen’s supposedly likely departure.

                                  18                                             *     *      *

                                  19        On January 23, 2020, individual investor Michael Tollen filed a putative class action

                                  20   against defendant Geron and Scarlett, alleging false and misleading statements in violation of

                                  21   federal securities laws. That same day, Tollen’s counsel published a notice in PR Newswire

                                  22   informing investors that a class action lawsuit had been filed against Geron and that investors

                                  23   had 60 days from the publication of the notice to seek appointment as lead plaintiff. An

                                  24   individual, Eugene Connor, filed a second class action in this district in February 2020, which

                                  25   this Court later related. An earlier order herein appointed lead plaintiffs Julia and Richard

                                  26   Junge and consolidated the cases. Plaintiffs filed the first amended complaint and defendants

                                  27   responded with a motion to dismiss. They filed the second amended complaint in October

                                  28   2020, and defendants now move to defeat it (Dkt. Nos. 84–85).
                                                                                       4
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 5 of 14




                                   1        This order follows full briefing and oral argument (telephonic due to COVID-19).

                                   2                                             ANALYSIS

                                   3        1.      SECTION 10(b)
                                   4        When ruling on motions to dismiss brought under Section 10(b), “courts must, as with

                                   5   any motion to dismiss for failure to plead a claim on which relief can be granted, accept all

                                   6   factual allegations in the complaint as true.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

                                   7   U.S. 308, 322 (2007). To state a claim under Section 10(b), plaintiff must plead: (1) “a

                                   8   material misrepresentation or omission;” (2) “scienter;” (3) “connection with the purchase or

                                   9   sale of a security;” (4) “reliance;” (5) “economic loss;” and (6) “a causal connection between

                                  10   the material misrepresentation and the loss.” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342

                                  11   (2005). Defendants contest the first two elements.

                                  12                A.      MISREPRESENTATION.
Northern District of California
 United States District Court




                                  13        The amended complaint identifies supposed misrepresentations about: (1) imetelstat’s

                                  14   allegedly positive results regarding median OS; (2) imetelstat’s effectiveness as to primary

                                  15   endpoints, SVR and TSS, and a secondary endpoint, remission; (3) the study’s risk level to

                                  16   investors; and (4) Janssen’s opinion of the IMbark study results. For the reasons that follow,

                                  17   this order agrees that Geron should have disclosed the outline, but not necessarily the data, for

                                  18   TSS and remission in light of the median OS disclosure (Opp. at 16; Exh. 16 at 6, 10–11; Amd.

                                  19   Compl. ¶¶ 27, 35, 110–11).

                                  20        An actionable “omission” must do more than leave out a fact. It must “affirmatively

                                  21   create an impression of a state of affairs that differs in a material way from the” real one.

                                  22   Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002).

                                  23                                      (i)       Median OS.
                                  24        The amended complaint fails to allege a material misrepresentation about median OS.

                                  25   The amended complaint calls the median OS result “essentially meaningless” because

                                  26   defendants allegedly failed to disclose: (1) bias in patient population; (2) bias in patient

                                  27   selection; and (3) the fact that “bias” in patient selection could render “study estimates” poor

                                  28
                                                                                        5
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 6 of 14




                                   1   “represent[atives] [for] the outcomes for the treated patient population” (Amd. Compl. ¶¶ 91,

                                   2   97–111, 144).

                                   3         The earliest disclosures about the data did not mislead: In April 2017 defendants twice

                                   4   told investors (on a conference call and at Geron’s annual stockholder meeting), “[T]he data

                                   5   suggests [sic] a potential overall survival benefit.” Nor did those at the beginning of the class

                                   6   period. In March 2018 came the statement to which plaintiffs strenuously object: Geron’s

                                   7   SEC Form 10-K informed investors that IMbark’s patient cohort had failed to meet median OS

                                   8   after 19 months. In other words, more than 50% of IMbark patients remained alive at 19

                                   9   months, a favorable result. Three days later, Scarlett presided over an investor call and added

                                  10   that the study would continue another year to “look predominately at survival.” In other

                                  11   words, defendants were disclosing the median OS figure to help explain why they would be

                                  12   extending the study. Defendants repeated similar disclosures of the median OS figure and the
Northern District of California
 United States District Court




                                  13   study extension several times, in its Form 10-Q filed in May 2018, in May 2018’s conference

                                  14   call, and in Geron’s Form 10-Q for the period ending in June 2018 (Exhs. 9 at 6; 16 at 6, 10–

                                  15   11; 19 at 16; 20 at 8, 11, 21; 21 at 14, 17; Amd. Compl. ¶¶ 119–34).

                                  16         Disclosures contained adequate warnings of study limitations related to (3) in, for

                                  17   example, Scarlett’s May 2017 and March 2018 conference calls (see, e.g., Exhs. 11 at 15; 16 at

                                  18   4).

                                  19         Scarlett also elaborated on (1) and (2), related to bias in the March 2018 call:

                                  20                [Y]ou need a control arm in order to make a correct and an
                                  21                appropriate scientific assessment of overall survival because you
                                                    can be surprised by relative changes in patient populations . . . .
                                  22                We don't have a control arm here . . . . [But] I think that you can
                                                    make broad generalizations . . . . [Fourteen] to [sixteen] months
                                  23                appears to be the median OS for [other] patients in a number of
                                                    different follow-up studies . . .
                                  24

                                  25   (emphasis added). Crucially, he did explain that earlier studies had examined patients with
                                  26   “earlier stage” illness while IMbark examined sicker patients. And, he cautioned that
                                  27   development depended upon the ultimate median OS result. Defendants adequately disclosed
                                  28   study limitations (Amd. Compl. ¶¶ 21, 77, 98–111; Exh. 11 at 9–10, 15–16; Exh. 16 at 10).
                                                                                    6
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 7 of 14



                                                            (ii)    SVR.
                                   1
                                            Defendants did not mislead investors about imetelstat’s promise to improve the SVR
                                   2
                                       metric, because they never overstated the drug’s promise. In September 2018, defendants
                                   3
                                       revealed the final SVR results, that just 10% of IMbark patients showed a SVR reduction of at
                                   4
                                       least 35% (the study threshold).
                                   5
                                            The amended complaint calls the SVR data “materially adverse” because “the results of
                                   6
                                       IMbark showed imetelstat did not produce the unprecedented and durable results seen in the”
                                   7
                                       2013 Mayo Clinic “pilot study of MF patients treated with imetelstat, or the outcomes
                                   8
                                       produced in Phase 2 studies of other second-line MF treatments.” The complaint also cites
                                   9
                                       Geron and Janssen’s initial enthusiasm about replicating the pilot studies’ remission results to
                                  10
                                       purportedly show that the remission data must have been materially adverse and that investors
                                  11
                                       would have responded strongly to bad news on that front.
                                  12
Northern District of California




                                            All of this fails to acknowledge that Geron informed investors that the SVR data were
 United States District Court




                                  13
                                       lower than previously seen in other front-line studies. (Researchers, to repeat, hoped to see
                                  14
                                       significant reductions in spleen size in as many patients as possible.)
                                  15
                                            As discussed above, defendants publicly cautioned investors at least seven times before
                                  16
                                       and during the class period that SVR results turned out worse, i.e. fewer IMbark patients’
                                  17
                                       spleens shrank as compared to prior studies. This exact statement, or one extremely close to it,
                                  18
                                       appeared in three conference calls, two slide decks/public presentations, and two SEC
                                  19
                                       disclosures from April 2017 through June 2018:
                                  20
                                                       In those relapsed or refractory MF patients treated in the 9.4
                                  21
                                                       milligram per kilogram dosing arm, the spleen volume response
                                  22                   rate observed to date was less than that reported in front-line MF
                                                       patients treated in trials with other drugs.
                                  23

                                  24   In May 2017, defendants had revealed the results of some prior front-line MF studies, which

                                  25   showed 48% to approximately 26.5%. Thus, the disclosures accurately revealed IMbark’s

                                  26   ultimate SVR result was “less than” 26.5% (Exhs. 9 at 6; 11 at 9, 13; 12 at 23; 16 at 6; 19 at

                                  27   16; 20 at 8).

                                  28
                                                                                       7
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 8 of 14




                                   1       Significantly, Scarlett also warned that the SVR rate did not “meet protocol-defined interim

                                   2   criteria at 12 weeks to continue enrollment in either arm.” In other words, the SVR data were

                                   3   so poor that Geron would not give imetelstat to new patients. And, in explaining why they

                                   4   revealed the ballpark of the SVR figure (while not disclosing other figures), defendants

                                   5   emphasized that SVR results generally disappointed (Opp. at 4; Amd. Compl. ¶¶ 6, 20, 72,

                                   6   100; Exhs. 9 at 6; 12 at 23; 15 at 8; 18 at 10; 19 at 16; 20 at 8; 21 at 17).

                                   7       Defendants were not required to disclose the actual figure. They did accurately disclose

                                   8   this “bad” result, along with the “good” median OS figure. See Brody v. Transitional Hosps.

                                   9   Corp., 280 F.3d 997, 1006 (9th Cir. 2002).

                                  10                        (iii)   TSS and Remission.
                                  11        In contrast, defendants did not adequately disclose the bad TSS and remission outcomes

                                  12   alongside the good median OS result. The bad results plausibly contributed to Janssen’s
Northern District of California
 United States District Court




                                  13   decision to quit the partnership.

                                  14        The truth (released in September 2018) was: 32% of IMbark patients showed a TSS

                                  15   reduction of at least 50%, a worse outcome than in the pilot study (77%). Zero patients saw

                                  16   complete remission (one saw partial remission), which was far less than the pilot (in which

                                  17   21% saw complete or partial remission).

                                  18        To repeat, developers and patients had hoped that imetelstat would decrease TSS

                                  19   (symptom scores), and cause remission in as many patients as possible.

                                  20        In the April 2017 conference call, defendants revealed that “outcome measures included .

                                  21   . . decreases in total symptom scores.” While technically true that patients saw “decreases,”

                                  22   the total percentage of patients who benefitted fell far short of the whopping 77% of patients in

                                  23   the pilot study. Later, after IMbark’s final data calculation, Geron filed its SEC Form 10-K in

                                  24   March 2018, which stated that TSS results “remain consistent with the prior data reviews.”

                                  25   “Prior data reviews” referred back to the revelation that patients saw “decreases” in TSS.

                                  26   Defendants repeated the same disclosure the day after the filing, in its slide deck presentation.

                                  27   At this pleading stage, the fact that the IMbark had a sicker patient population does not

                                  28   immunize defendants, who failed to explain that IMbark’s TSS figure looked worse than in the
                                                                                         8
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 9 of 14




                                   1   pilot study (Exhs. 9 at 6; 8 at 14–15; 12; 15 at 8; 16 at 6, 10–11; 17 at 10; Amd. Compl. ¶¶ 16,

                                   2   20, 74, 80, 83, 110–24).

                                   3        Concerning remission results, the amended complaint alleges that defendants should have

                                   4   disclosed the partial and complete remission data, already available in March 2018. The

                                   5   remission results disappointed and defendants failed to say so. For instance, defendants’ SEC

                                   6   filing released in March 2018 stated that the 21% remission result seen in the pilot study may

                                   7   not be seen in IMbark, even though the poor results had already emerged. This plausibly

                                   8   misled investors (Amd. Compl. ¶¶ 7, 16, 103–06; Exhs. 12 at 3; 15 at 30).

                                   9        In re Rigel Pharmaceuticals Inc. Sec. Lit., 697 F.3d 869, 878 (2012), does not bless

                                  10   defendants’ remission and TSS disclosures/omissions. In that decision, plaintiffs contended

                                  11   that a pharmaceutical company failed to disclose the correct endpoints. Our court of appeals

                                  12   held that plaintiff’s complaints implicated “study design” and methodology, not
Northern District of California
 United States District Court




                                  13   truth/falsehood. Here, however, defendants initially held out TSS and remission as important

                                  14   and never corrected that impression. Even assuming the study design had changed to devalue

                                  15   these endpoints, investors did not know as much, at least not on this record.

                                  16        Plaintiffs urge that we follow Miller v. Thane Int'l, Inc., 519 F.3d 879, 886 (9th Cir.

                                  17   2008), superseded in part on other grounds Miller v. Thane Int'l, Inc., 615 F.3d 1095, 1099

                                  18   (9th Cir. 2010). There, a pre-merger prospectus contained a misleading statement.

                                  19   Shareholders relied on that statement in voting to merge. Our court of appeals found that the

                                  20   company’s later disclosure, which modified but did not correct the earlier statement did not put

                                  21   shareholders on notice. “[I]nvestors are not generally required to look beyond a given

                                  22   document to discover” the truth. Id. at 887. Similarly, our amended complaint plausibly

                                  23   alleges that defendants failed to correct prior misleading statements. Defendants should have

                                  24   at least reported the outlines of the TSS and remission results (if not the figures), to faithfully

                                  25   report them.

                                  26        Defendants did not sufficiently reveal the bad (TSS and remission) with the good

                                  27   (survival).

                                  28
                                                                                        9
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 10 of 14



                                                            (iv)     Risk Disclosures and “Derisking.”
                                   1
                                            The amended complaint characterizes defendants’ various risk statements to investors
                                   2
                                       (detailed below) as false or misleading.
                                   3
                                            First, the amended complaint challenges the four “risk factors” that Geron disclosed in
                                   4
                                       the 2017 Form 10-K released in March 2018: (1) Janssen may terminate the CLA at any time;
                                   5
                                       (2) imetelstat clinical trials “may not” support further development; (3) complete and partial
                                   6
                                       remissions observed in the pilot study may not be seen (Opp. at 16–17; Exh. 16 at 6, 10–11;
                                   7
                                       Amd. Compl. ¶¶ 27, 35, 102–06, 110–11, 165).
                                   8
                                            The amended complaint contends that the risks in (1) and (2) “had already materialized”
                                   9
                                       and thus these statements misrepresented the real state of affairs, i.e. that Janssen would
                                  10
                                       abandon the partnership. But in January 2018, Janssen and Geron decided to continue the
                                  11
                                       study for an additional year, suggesting they had some faith in imetelstat at that time. It
                                  12
Northern District of California




                                       remained a mystery at the time of the risk statements whether IMbark’s median OS result
 United States District Court




                                  13
                                       would impress; therefore, its clinical prospects remained uncertain through the class period, at
                                  14
                                       least on this record. As to (3): With respect to the risk statement about remission, defendants
                                  15
                                       knew the final study results, so describing a hypothetical risks was misleading, at least at the
                                  16
                                       pleadings stage. The risk of a poor TSS outcome had also already ripened, and defendants
                                  17
                                       were duty-bound to disclose something about its true nature. For the reasons stated in the
                                  18
                                       above sections, the disclosures about SVR and median OS did not mislead (Amd. Compl. ¶¶
                                  19
                                       26, 29, 30, 86–92, 101–06).
                                  20
                                            The motion is, as to the risk statements released in March 2018, GRANTED IN PART AND
                                  21
                                       DENIED IN PART.
                                  22
                                            Second, the amended complaint alleges that Scarlett’s July 2018 statement, “[W]e believe
                                  23
                                       the imetelstat program has been derisked by the collaboration with Janssen” misled. Opinions
                                  24
                                       given to investors mislead only if “the statement is not actually believed” by the speaker or she
                                  25
                                       “is aware of undisclosed facts tending seriously to undermine the statement’s accuracy.” City
                                  26
                                       of Dearborn Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 616
                                  27
                                       (9th Cir. 2017). De-risking refers to managing the time, risks, and costs of early drug
                                  28
                                                                                       10
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 11 of 14




                                   1   development. When Scarlett made the above statement, he was describing Geron’s plans to

                                   2   proceed with imetelstat if Janssen bailed, and he warned imetelstat development would “take

                                   3   longer” without Janssen. Nothing suggests Scarlett dissembled. And, the concrete warning

                                   4   meant that investors could not have reasonably believed the de-risking statement literally

                                   5   (Amd. Compl. ¶ 34; Exh. 22 at 6–7).

                                   6        As to the de-risking statement, the motion is GRANTED.

                                   7                B.      SCIENTER.
                                   8        Under the PSLRA, a plaintiff must “state with particularity facts giving rise to a strong

                                   9   inference that the defendant acted with [scienter].” 15 U.S.C. § 78u-4(b)(2)(A). A “strong

                                  10   inference” must be “cogent and at least as compelling as any plausible opposing inference one

                                  11   could draw from the facts alleged.” Tellabs, 551 U.S. at 314. The inquiry need not be limited

                                  12   to “individual allegations in isolation” if “the overwhelming evidence drawn from a holistic
Northern District of California
 United States District Court




                                  13   view” of the pleadings gives rise to a strong inference. In re VeriFone Holdings, Inc. Sec.

                                  14   Litig., 704 F.3d 694, 710 (9th Cir. 2012).

                                  15        The complaint alleges that the following evince scienter: (1) at the January 2018 meeting

                                  16   of the Joint Steering Committee, Geron came to know that Janssen disliked the results of the

                                  17   study; (2) defendants closely monitored the study results; (3) Geron sold stocks in advance of

                                  18   Janssen’s announcement; and (4) two executives (not named defendants) sold stocks

                                  19   suspiciously soon before Janssen’s announcement.

                                  20        First, the amended complaint has not alleged anything that memorialized Janssen’s

                                  21   supposed disappointment in the IMbark results at the January 2018 meeting of the Joint

                                  22   Steering Committee. This speculation does not raise an inference of scienter.

                                  23        Second, close access to study data may support a finding of scienter. See In re Quality

                                  24   Sys., Inc., 865 F.3d 1130, 1145; In re Daou Sys., Inc., 411 F.3d 1006, 1022-23 (9th Cir. 2005).

                                  25   Given that the amended complaint successfully alleges that defendants should have corrected

                                  26   TSS and remission statements, defendants’ knowledge supports such an inference (Amd.

                                  27   Compl. ¶¶ 26, 87).

                                  28
                                                                                     11
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 12 of 14




                                   1         Third, while it is true that Geron, as a corporation, traded in stocks during the class period

                                   2   and made a profit, in a Form 10-Q dated May 10, 2018, Geron discussed the need to raise

                                   3   capital in anticipation of the next stage of Geron’s partnership with Janssen: if Janssen decided

                                   4   to opt-in, Geron would need to decide to invest in imetelstat’s further development (or not). If

                                   5   it opted out, Geron could be left holding the bag. Geron would need capital to go it alone.

                                   6   This alone does not necessarily reveal a strong inference of scienter. Rigel, 697 F.3d at 884

                                   7   (Exh. 19 at 16; Amd. Compl. ¶¶ 59, 121–26).

                                   8         Fourth, non-defendant executives’ sales support an inference of scienter. The amended

                                   9   complaint names neither executive in this suit. Geron is small, with less than 20 employees.

                                  10   The complaint plausibly alleges that these two executives knew of Janssen’s impending

                                  11   decision (due at the end of September) in which it would decide whether to continue the

                                  12   partnership. They sold 100% of their stocks at inflated prices at the end of August 2018 and in
Northern District of California
 United States District Court




                                  13   mid-September 2018, having never before sold any. A trading pattern by insiders

                                  14   “dramatically out of line” with previous patterns may support scienter. In re UTStarcom, Inc.

                                  15   Sec. Litig., 617 F. Supp. 2d 964, 976 (N.D. Cal. 2009) (Judge James Ware). The timing and

                                  16   first-time, 100% sale support an inference of scienter. See In re TUT Sys., Inc. Sec. Litig.,

                                  17   2002 WL 35462358, at *12 (N.D. Cal. Aug. 15, 2002) (Judge Claudia Wilken) (Amd. Compl.

                                  18   ¶¶ 151, 152, 162).

                                  19         On balance, Geron’s close monitoring of data and its executives’ stock sales satisfy the

                                  20   heightened pleading standard for scienter.

                                  21         2.     CONTROL PERSON.
                                  22         Lastly, defendants’ motion seeks dismissal of plaintiff’s claims under Section 20(a)

                                  23   because “Plaintiff’s failure to plead a primary violation of Section 10(b) requires the

                                  24   dismissal.” This argument fails, as the complaint pleads sufficient factual material.

                                  25   Defendants’ motion to dismiss Section 20(a) claims against Scarlett is DENIED (Dkt. No. 105

                                  26   at 25).

                                  27

                                  28
                                                                                       12
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 13 of 14



                                            3.      REQUESTS FOR JUDICIAL NOTICE.
                                   1
                                            Defendants request that the Court take judicial notice of or consider incorporated by
                                   2
                                       reference 32 documents. Federal Rule of Evidence 201(b) permits courts to take judicial
                                   3
                                       notice of any fact “that is not subject to reasonable dispute because it . . . can be accurately and
                                   4
                                       readily determined from sources whose accuracy cannot reasonably be questioned.” While a
                                   5
                                       court may take judicial notice of matters of public record at the motion to dismiss stage, it
                                   6
                                       cannot take judicial notice of disputed facts contained in such public records. See Khoja v.
                                   7
                                       Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018). Courts must specify what
                                   8
                                       facts they judicially notice. Ibid.
                                   9
                                            This order relies only on Exhibits 6–9, 11–12, 15–16, and 18–23. The requests for
                                  10
                                       judicial notice as to the remainder are DENIED AS MOOT.
                                  11
                                            Of these, plaintiffs object to Exhibits 7 and 12 because they “dispute facts alleged in the
                                  12
Northern District of California




                                       complaint and are offered for their truth.” Exhibit 7, draft FDA guidance about the nature of
 United States District Court




                                  13
                                       Phase 2 and 3 trials, comes from an extremely reputable source, the FDA. This order relies on
                                  14
                                       it only for its general discussion of the meaning and choice of study endpoints. Exhibit 12, a
                                  15
                                       slide deck presentation, details the IMbark study design and the order relies on it for what
                                  16
                                       notice it gave investors.
                                  17
                                            Plaintiffs object to 8 and 12 as “subject to varying interpretations” and disputes
                                  18
                                       defendants’ representation about what they establish. This order relies on both for Geron’s
                                  19
                                       public disclosures about the history of MF research and development of imetelstat.
                                  20
                                            This order will take judicial notice of defendants’ public revelations, including Exhibits
                                  21
                                       6, 9, and 11 (all Geron investor calls). These documents form part of the basis of plaintiffs’
                                  22
                                       claims. See Orexigen, 899 F.3d at 1002.
                                  23
                                            Plaintiffs do not oppose notice of 15–16 or 18–23. The Court will consider the investor
                                  24
                                       presentation transcripts and investor presentation slide decks that plaintiffs allege contain false
                                  25
                                       and/or misleading statements for the purpose of determining what was disclosed to the market.
                                  26
                                       Because “the plaintiff refers extensively to the document[s] [and] the document[s] form[ ] the
                                  27
                                       basis of the plaintiff's claim” with their public representations by Geron about imetelstat, this
                                  28
                                                                                       13
                                       Case 3:20-cv-00547-WHA Document 124 Filed 04/12/21 Page 14 of 14




                                   1   order GRANTS the motion as to 6–9, 11–12, 15–16, and 18–23, finding these documents

                                   2   incorporated by reference. See Khoja, 899 F.3d at 1002 (quoting United States v. Ritchie, 342

                                   3   F.3d 903, 907 (9th Cir. 2003)).

                                   4                                           CONCLUSION
                                   5        The motion to dismiss Section 10(b) and Rule 10b-5 claims against Geron, and 20(a)

                                   6   claims against Scarlett, is, with respect to median OS, SVR, and Scarlett’s de-risking

                                   7   statement, GRANTED. With respect to overall TSS and remission omissions/disclosures, it is

                                   8   DENIED. With respect to the risk statements from March 2018 about SVR and median OS, it is

                                   9   GRANTED. With respect to the risk statements about TSS and remission, it is DENIED. The

                                  10   requests for judicial notice are GRANTED IN PART AND DENIED IN PART.

                                  11        By MAY 6, 2021, AT NOON, plaintiffs may seek leave to amend the dismissed claims by a

                                  12   motion noticed on the normal 35-day calendar. Plaintiffs must plead their best case. Their
Northern District of California
 United States District Court




                                  13   motion should affirmatively demonstrate how the proposed amended complaint corrects the

                                  14   deficiencies identified in this order, as well as any other deficiencies raised in the defendants’

                                  15   motion but not addressed herein. The motion should be accompanied by a redlined copy of the

                                  16   amended complaint.

                                  17

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: April 12, 2021.

                                  22
                                                                                               WILLIAM ALSUP
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       14
